Per Curiam.

The State Commission for Human Rights (formerly the State Commission against Discrimination and hereinafter referred to as the Commission), being a State agency created by statute, has only such powers as are conferred upon it by the statute. Its powers, as so conferred, are twofold, namely, (first) powers in specific areas, to wit, the “ power to eliminate and prevent discrimination in employment, in places of public accommodation, resort or amusement, in housing accommodations and in commercial space, because of race, creed, color or national origin ” and (second) the general power “ to take other actions against discrimination because of race, creed, color or national origin ” as provided in article 15 of the Executive Law; and the Commission is expressly “ given general jurisdiction and power for such purposes.” (Executive Law, § 290.)
The special powers and duties of the Commission in the area of unlawful discrimination in employment are set out in sections 296 and 297 of the Executive Law. Such powers are declared to exist with respect to the unlawful discriminatory practices, as defined in section 296, of an employer, labor organization or employment agency. Thus, the Commission’s power to proceed under these sections against the Board of Higher Education of the City of New York with respect to its employment practices is dependent upon the board’s being an “ employer ” within the meaning of the statutory provisions.
By statutory definition, the said board is excluded from those employers subjected to the jurisdiction of the Commission under said sections 296 and 297. The board is a “ body corporate ”, educational in nature, and not organized for private profit. (Education Law, §§ 6201-6202.) Subdivision 5 of section 292 of the Executive Law expressly declares that the term “ employer ” does not include a “ fraternal, charitable, educational or religious association or corporation, if such * * * association or corporation is not organized for private profit Thus, by virtue of the express terms of the statute, the board is excluded from the special provisions thereof appertaining to an employer.
*446Furthermore, a review of the legislative history corroborates the fact that educational corporations, such as the board, were intended to be excluded from the purview of the provisions of sections 296 and 297 relating to unlawful discriminatory practices in employment.
In this connection, it appears that the State Board of Regents and the Commissioner of Education have long been vested with the full power and duty to take all necessary and proper action with respect to ethnic and religious discrimination in the public educational system, including with respect to any alleged discrimination in employment by Boards of Education, including the board here, subject to its jurisdiction. It appears from contemporaneous reports that the Legislature, at the time of the enactment of these provisions of the Executive Law, was well aware of the broad powers of the Regents and the State Commissioner in these matters. Logically, then, if these powers and duties of the Regents and State Commissioner were to be encroached upon or subjected to duplication at the hands of another public body, such as the Commission, we would find in the statute a clear expression of legislative intent to that effect. Certainly, in the absence of such expression, we should give effect to the plain terms of the statute which purport to exempt educational corporations, such as the board, from the application of the employer provisions thereof.
The exemption of the board, by virtue of the statutory definition, from those specific provisions of the statute having to do with the authority of the Commission over unlawful practices in employment by an “ employer ” would not, however, have the effect also of excluding the board from the application of the independent provisions of the statute conferring further general jurisdiction upon the Commission ‘‘ to take other actions against discrimination ’ ’, wherever it exists, with the related powers enumerated in said article 15.
Included within this further general jurisdiction of the Commission, is the power and duty “ [t] o create such advisory agencies and conciliation councils, local, regional or State-wide, as in its judgment will aid in effectuating the purposes of this article [article 15 of the Executive Law] and of section eleven of article one of the constitution of this state, and the commission may empower them to study the problems of discrimination in all or specific fields of human relationships or in specific instances of discrimination because of race, creed, color or national origin, and to foster through community effort or otherwise good-will, cooperation and conciliation among the groups and elements of the population of the state, and make recommendations to the commission for the development of policies *447and procedures in general and in specific instances, and for programs of formal and informal education which the commission may recommend to the appropriate state agency.” (Executive Law, § 295, subd. 8.)
It is true that the provisions of the statute are that the Commission shall create “ advisory agencies and conciliation councils ” to carry out the powers mentioned in said subdivision 8. But such agencies and councils would merely be agents or arms of the Commission; and inasmuch as their powers stem only from the Commission and their existence rests within its discretion, it is inferable, in the context of this statute, that the Commission itself may undertake these activities which it may entrust to agencies and councils.
Furthermore, the Commission is expressly given the power and duty “ [t] o issue such publications and such results of investigations and research as in its judgment will tend to promote good-will and minimize or eliminate discrimination because of race, creed, color or national origin ” and “ [t]o render each year to the governor and to the legislature a full written report of all its activities and of its recommendations.” (Executive Law, § 295, subds. 9,10.)
The provisions of the statute should be construed and applied liberally to accomplish the purposes thereof. (See Executive Law, § 300.) Surely, to exclude the hoard, and in effect all affairs of the public school system from the general powers of the Commission in the field of discrimination runs contrary to the general purpose of the law, including, among other purposes, the elimination of discrimination “ by the state or any agency or subdivision of the state ”. (See Ñ. Y. Const., art. I, § 11.) Moreover, the unquestioned assertion of jurisdiction by the Commission for a period of over 15 years in the matter of investigation, study, recommendations and conciliation efforts to eliminate discrimination in the field of public employment, including in employment in educational institutions under the control of the State Board of Regents, lends great weight to support the interpretation of the statute to confer upon the Commission the power to proceed with respect to such institutions as provided for by subdivisions 8, 9 and 10 of section 295 of the Executive Law. (See Matter of Otis v. Board of Higher Educ. of City of N. Y., 199 Misc. 157, affd. 277 App. Div. 1035, affd. 302 N. Y. 740.)
The final order, entered March 28, 1961, should he modified on the law and the facts, to delete the first, third, fourth and fifth ordering paragraphs thereof, and in lieu thereof to provide that the Commission is further directed to refrain from taking *448any action in the matter of alleged unlawful discriminatory practices in employment or promotion of faculty members at Queens College or at any other educational unit under the control and jurisdiction of the petitioner, the Board of Higher Education, excepting only such investigations, studies, recommendations, programs, conciliation efforts, reports and proceedings as are provided for by and in conformity with subdivisions 8, 9 and 10 of section 295 of the Executive Law; and, as so modified, the order should be affirmed, without costs.